COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Robinson Helicopter Company, Inc.

Appellate case number:    01-15-00594-CV

Trial court case number: 2014-34635

Trial court:              11th District Court of Harris County

        On July 8, 2015, relator, Robinson Helicopter Company, Inc., filed a petition for a writ of
mandamus. Relator also has filed a motion for emergency stay, requesting a stay as to the trial
court’s order compelling production of documents reflecting relator’s net worth. The motion is
denied.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court


Date: July 10, 2015